DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites encrypting a first message that contains a first public key of a first peer, by using a second peer. 
The limitation of encrypting a first message that contains a first public key of a first peer, by using a second peer, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “…a first peer…” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of first peer/ second peer to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


There is no art rejections for claims 5-6, 11-13, 18-20.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the first secret key to the second peer”. There is insufficient antecedent basis for this limitation. Appropriate correction is required.




Jimenez et al (Pub. No. US 2016/0036784) in view of Koeberl et al (Pub. No. US 2014/0189890)


As per claim 1, Jimenez discloses a method, comprising: encrypting a first message that contains a first public key of a first peer, by using a second public key of a second peer (…a message originating from a node owning the resource is received…the message comprises the write key encrypted using a public key of the network device…see par. 70, 86, 89); and decrypting a second message sent from the second peer by using a first private key paired with the first public key, the second message comprising a write command and being encrypted at the second peer by using the first public key (…the encrypted write key is decrypted using the network device’s private key…write access to the resource is controlled by the one or more accessing nodes based on the write key and the received data…see par. 69, 89); and containing an encrypted data encrypted by the second peer using the second public key and hashed by using a secret key of the first peer, wherein the first public key (see par. 45-48). Jimenez does not explicitly disclose the second public key, the first private key and the secret key are physically unclonable function (PUF)-based keys. However Koeberl discloses the second public key, the first private key and the secret key are physically unclonable function (PUF)-based keys (…a PUF based key generation system uses PUFs…to generate one or more PUF root keys…see par. 35-39). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Koeberl in Jimenez for including the above limitations because one ordinary skill in the art would recognize it would further generate multiple device keys for a digital signature scheme and generates an effective and reliable anti-counterfeiting solution for devices…see Koeberl, par. 45-46.


As per claim 2, the combination of Jimenez and Koeberl discloses encrypting a message that contains the secret key, by using the second public key; and sending the message that contains the first secret key to the second peer (Jimenez: see par. 47).


As per claim 3, the combination of Jimenez and Koeberl discloses hashing the encrypted data by using the secret key to obtain a hash value; and comparing the hash value against a hash value associated with the hashed encrypted data (Jimenez: see par. 45-46).


As per claim 4, the combination of Jimenez and Koeberl discloses wherein the second message contains a write command, the method further comprising: determining that the hash values are equal, and storing the encrypted data at the first peer in accordance with the write command (Jimenez: see par. 46-47).


As per claim 7, the combination of Jimenez and Koeberl discloses before encrypting the first message, preprogramming the second public key in a storage of the first peer (Jimenez: see par. 46-47).


As per claim 8, Jimenez discloses a method, comprising: decrypting a message sent from a first peer that contains a first public key of the first peer, by using a second private key of a second peer; decrypting a message sent from the first peer that contains a first secret key of the first peer, by using the second private key; encrypting a data by the second peer using a second public key of a second peer, the second public key paired with the second private key (…the encrypted write key is decrypted using the network device’s private key…write access to the resource is controlled by the one or more accessing nodes based on the write key and the received data…see par. 69, 89); hashing the encrypted data by using the first secret key; and encrypting a first message that contains the hashed encrypted data, by using the first public key (see par. 45-48). Jimenez does not explicitly disclose wherein the first public key, the first secret key, the second public key and the second private key are physically unclonable function (PUF)-based keys. However Koeberl discloses wherein the first public key, the first secret key, the second public key and the second private key are physically unclonable function (PUF)-based keys (…a PUF based key generation system uses PUFs…to generate one or more PUF root keys…see par. 35-39). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Koeberl in Jimenez for including the above limitations because one ordinary skill in the art would recognize it would further generate multiple device keys for a digital signature scheme and generates an effective and reliable anti-counterfeiting solution for devices…see Koeberl, par. 45-46.

 
As per claim 9, the combination of Jimenez and Koeberl discloses wherein the first message contains a first command requesting the first peer to write the encrypted data (Jimenez: see par. 70, 86, 89).


As per claim 10, the combination of Jimenez and Koeberl discloses after encrypting the first message: encrypting, by using the first public key, a second message that contains a second command requesting the first peer to send the encrypted data; and sending the second message to the first peer (Jimenez: see par. 47).


As per claim 14, the combination of Jimenez and Koeberl discloses before decrypting a message sent from the first peer that contains the first public key: preprogramming the second public key in a storage of the first peer (Jimenez: see par. 46-47).


As per claim 15, Jimenez discloses a method, comprising: selecting from a lookup table a first challenge associated with a first peer; encrypting a first message that contains the first challenge by using a first public key of the first peer (see par. 46-48); receiving a second message sent from the first peer, the second message encrypted by using a second public key of a second peer and containing a first response corresponding to the first challenge; decrypting the second message by using a second private key paired with the second public key (…the encrypted write key is decrypted using the network device’s private key…write access to the resource is controlled by the one or more accessing nodes based on the write key and the received data…see par. 69, 89). Jimenez does not explicitly disclose comparing the first response against a response corresponding to the first challenge in the lookup table, wherein the first public key, the second public key and the second private key are physically unclonable function (PUF)-based keys. However Koeberl discloses comparing the first response against a response corresponding to the first challenge in the lookup table, wherein the first public key, the second public key and the second private key are physically unclonable function (PUF)-based keys (see 116). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Koeberl in Jimenez for including the above limitations because one ordinary skill in the art would recognize it would further generate multiple device keys for a digital signature scheme and generates an effective and reliable anti-counterfeiting solution for devices…see Koeberl, par. 45-46.


As per claim 16, the combination of Jimenez and Koeberl discloses storing challenge-response pairs associated with the first peer in the lookup table (Jimenez: see par. 63-69).


As per claim 17, the combination of Jimenez and Koeberl discloses storing, at the first peer, challenge-response pairs associated with the first peer (Jimenez: see par. 63-69).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).




The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to Physically Unclonable Function (PUF).

Ono et al (Pub. No. US 2006/0047960); “Session Control Server, Communication System”;
-Teaches for encrypting the information the encryption key which is generated by the communication device or the session control server is called as the first encryption keys, and the encryption key for encrypting the first encryption key is called as the second encryption key…see par. 49-50,



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.